Citation Nr: 0911063	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-28 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than September 22, 
2005, for the assignment of a 40 percent disability rating 
for service-connected low back musculotendinous strain.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In a June 2004 rating decision, the RO granted service 
connection and assigned a 10 percent rating for the Veteran's 
low back disability, effective from January 1, 2004, the date 
of her claim for service connection.  The Veteran disagreed 
with the evaluation and perfected her appeal as to that 
issue.  In a December 2006 rating, a Decision Review Officer 
increased the rating to 40 percent, effective from October 
27, 2006.  The Veteran submitted a notice of disagreement as 
to effective date of the 40 percent rating and indicated that 
she was satisfied with evaluation.  

In a July 2007 rating action, a DRO assigned a 20 percent 
rating, effective from May 6, 2004.  The 40 percent rating 
remained effective October 27, 2006.  In a June 2008 rating 
decision, the RO reviewed additional evidence and changed the 
effective date of the 40 percent rating to September 22, 
2005.  


FINDING OF FACT

Entitlement to a 40 percent disability rating for service-
connected low back musculotendinous strain was first 
factually ascertainable on August 18, 2005.


CONCLUSION OF LAW

The criteria for assignment of an effective of August 18, 
2005, and no earlier, for a 40 percent rating for service-
connected low back musculotendinous strain have been met.  38 
U.S.C.A. §§ 5107, 5110(b) (West 2002); 38 C.F.R. §§ 
3.157(b)(1), 3.400(o)(2), 4.7, 4.71a, Diagnostic Code 5237 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to an effective date 
earlier than September 22, 2005, for the assignment of a 40 
percent disability ratings for her service-connected low back 
musculotendinous strain.  She contends that she disagreed 
with the 10 percent evaluation originally assigned on 
December 9, 2004 and is thus entitled to an effective date as 
early as that date.

Factual Background

A review of the record shows that the Veteran was given an 
epidural in her spine while she was in labor with her son in 
March 1991.  Two weeks later the Veteran began experiencing 
low back pain.  She submitted a claim for service connection 
in January 2004 and was afforded a VA examination in May 
2004.  By rating decision dated in June 2004 the RO granted 
service connection for low back musculotendinous strain and 
assigned a 10 percent disability rating effective January 5, 
2004, the date of the Veteran's claim.  The Veteran disagreed 
with the disability rating initially assigned and was 
afforded another VA examination in October 2006.  In December 
2006, the RO increased the rating for the low back from 10 
percent to 40 percent effective October 27, 2006, the date of 
the most recent VA examination.  The Veteran disagreed with 
the effective date assigned and submitted several private 
treatment records showing treatment for her low back 
disorder.  In July 2007, the RO increased the rating to 20 
percent, effective from May 6, 2004.  In June 2008, the RO 
granted a 40 percent disability rating for the low back 
effective from September 22, 2005, the date of a private 
treatment report.

Earlier Effective Date

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under 
this rule, an effective date for an increased rating may be 
assigned later than the date of receipt of the claim -- if 
the evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of receipt of the claim.

The law provides an exception to this general rule: The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).  The regulations provide that the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date otherwise, 
date of receipt of claim. 38 C.F.R. § 3.400(o)(2). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  A 
report of examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by uniformed services will 
be accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157(a), (b).  When the following reports relate to 
examination or treatment of a disability for which service 
connection has previously been established, the date of 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of claim and the date of a uniformed 
service examination which is the basis for granting severance 
pay to a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim. 38 C.F.R. § 3.157(b)(1).

The Veteran has perfected an appeal as to the effective date 
of a rating assigned after the initial grant of service 
connection.  In cases such as this, where an award of service 
connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119 (1999).  The RO has in fact assigned staged 
ratings in this case.


Analysis

As noted above, in May 2008 the RO granted a 40 percent 
disability rating for the low back from September 22, 2005, 
the date of a private treatment report.  The Veteran contends 
that she is entitled to an earlier effective date for the 
assignment of a 40 percent rating.  Thus, the question for 
consideration is whether an increased rating prior to this 
date is possible.

In the present case, the Veteran's claim for service 
connection for a low back disorder was received by the RO on 
January 5, 2004.  This was an original claim for service 
connection and not a claim for increased compensation.  Thus, 
January 5, 2004 is the earliest effective date possible.   

Therefore, it is necessary to determine whether, sometime 
between January 5, 2004, and September 22, 2005, an increase 
in the Veteran's low back disorder became factually 
ascertainable.  To do so, the rating criteria for the 
disability at issue must be examined.  

The Veteran's low back musculotendinous strain is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, the 
diagnostic code for lumbar strain.  Under DC 5237 a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation is appropriate for favorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 30 
percent evaluation is appropriate for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, DC 5237.

Disorders of the spine may also be rated under DC 5243, 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this code a 10 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; a 40 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; and a 60 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2).   


Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

Evidence relevant to the level of severity of the Veteran's 
low back musculotendinous strain between January 5, 2004 and 
September 22, 2005 includes a VA examination report dated in 
May 2004, a private magnetic resonance imaging (MRI) report 
dated in January 2005, and private treatment reports from Dr. 
S.M. dated from August 2005 through September 2005.

During the May 2004 VA examination the Veteran reported that 
she started experiencing severe low back pain in 1991, a few 
weeks after the birth of her son.  She continued to 
experience low back pain afterwards.  For the eight years 
prior to this examination the Veteran indicated that she was 
treated for her back pain by doctors approximately twice each 
year.  She fell and hurt her back in 2003 after slipping on 
some steps.  Physical examination revealed paravertebral 
muscle spasm, both sides.  Range of motion testing revealed 
the following: flexion from 0 to 75 degrees with pain at 75 
degrees, extension from 0 to 30 degrees with pain at 30 
degrees, right and left lateral flexion from 0 to 20 degrees 
with pain on both sides at 20 degrees, and right and left 
rotation from 0 to 30 degrees with pain on both sides at 30 
degrees.  The range of motion and joint function of the 
lumbar spine were additionally limited by pain and weakness 
following repetitive use but there was no fatigue or lack of 
endurance.  The pain was a major problem and the degree she 
was unable to do full range about 1/2 range on the back and all 
of the evaluations.  

The January 2005 MRI report shows a narrow degenerated disc 
space present with a moderate size central disc protrusion 
present at L5-S1.  This indents the ventral thecal sac but 
does not significantly narrow the neural foramina.  The 
peripheral neural foramina are clear.  There was mild facet 
arthritis at this level.  The impression was moderate sized 
disc protrusion at L5-S1.  

Private treatment records from Dr. S.M. show that the Veteran 
was involved in a motor vehicle accident on August 18, 2005, 
which exacerbated her preexisting neck and back pain.  On 
August 18, 2005, the Veteran complained of pain in her entire 
spine with the greatest pain in her lumbar spine that 
radiated into her lateral thigh.  She also reported pain in 
her cervical region that radiated to her shoulders 
bilaterally.  Her areas of pain fluctuated in intensity in 
the thoracic, cervical, and lumbar spine.  On September 22, 
2005, the Veteran was seen for an initial pain management 
evaluation.  Range of motion testing of the lumbar spine 
revealed the following:  flexion to 30 degrees, extension to 
20 degrees, rotation to 25 degrees on the right and 25 
degrees on the left, lateral bending to 20 degrees on the 
right and 20 degrees on the left.  There was moderate pain on 
palpation of the lumbar spine in the midline.  The sacroiliac 
joints were nontender.    

The Board finds that August 18, 2005, is the proper effective 
date for the assignment of a 40 percent disability rating for 
service-connected low back musculotendinous strain.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Fenderson, 
12 Vet. App. at 125.  While the Veteran had significant back 
pain prior to her August 18, 2005 motor vehicle accident, the 
medical evidence of record prior to that date does not show 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  Significantly, the May 2004 VA examination showed 
flexion to 75 degrees.  Also, while the first indication of 
forward flexion of the thoracolumbar spine of 30 degrees or 
less is the September 22, 2005 private treatment report, it 
appears that the Veteran's low back disability actually 
increased in severity on August 18, 2005, the date of the 
motor vehicle accident.  Thus, affording the Veteran the 
benefit of the doubt, an effective date of August 18, 2005 is 
warranted.  38 U.S.C.A. § 5107. 


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Complete notice was sent in January 2004 and March 2006 
letters and the claim was readjudicated in a July 2007 
statement of the case and May 2008 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Specifically, the March 2006 letter addressed the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board although she 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an effective date of August 18, 2005, and no 
earlier, for the assignment of a 40 percent disability rating 
for service-connected low back musculotendinous strain is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


